DETAILED ACTION
	This is the first office action for US Application 16/698,040 for a Cable Management Assembly.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0161026 to Chen et al.  Regarding claim 1, Chen et al. discloses a cable management assembly comprising a first cable management arm (36) and a second cable management arm (40) movably connected to the first cable .  
There is a connecting device arranged on the supporting frame.  The connecting device comprises a base (78) having a longitudinal body, the longitudinal body having a first end and a second end. The connecting device also comprises an engaging member (80) having an engaging part (96) and an elastic part (94), wherein the elastic part is located adjacent to the first end of the base, and the engaging part is located at an engaging position in response to an elastic force of the elastic part.  There is an operating member (52) having an operating part (the part grasped by a user… see paragraphs 58 and 59) and a guiding part (the part that rotates 94 and 96… see paragraphs 58 and 59), wherein the operating part is located adjacent to the second end of the base.  The operating member is configured to be operated through the operating part to move from a first position to a second position, and the guiding part is configured to guide the engaging member in response to movement of the operating member, in order to move the engaging part of the engaging member away from the engaging position.
Regarding claim 2, there is a supporting member (46) having a first part (62) and a second part (64) substantially perpendicularly connected to the first part, wherein the supporting frame is connected to the first part of the supporting member, and the base of the connecting device is connected to the second part of the supporting member.
Regarding claim 3, the engaging member (80) further comprises a first engaging section (at 94), a second engaging section (at 88), and a middle part (at 86) connected between the first engaging section and the second engaging section.  The engaging 
	Regarding claim 11, Chen et al. discloses a cable management assembly of a slide rail kit, the slide rail kit comprising a first slide rail assembly (22) and a second slide rail assembly (24).  The first slide rail assembly comprises a first rail (28) and a second rail (30) movable relative to the first rail, and the second slide rail assembly comprises a third rail (28) and a fourth rail (30) movable relative to the third rail, wherein the third rail is arranged with a connecting member.
	The cable management assembly comprises a first cable management arm (36) detachably connected to the first rail (28 of assembly 22) of the first slide rail assembly, and a second cable management arm (40) movably connected to the first cable management arm.  The second cable management arm is detachably connected to the second rail (30 of assembly 22) of the first slide rail assembly.  There is a supporting frame (48) configured to support at least one of the first cable management arm and the second cable management arm.
	There is a connecting device arranged on the supporting frame, the supporting frame being detachably connected to the third rail (28 of assembly 24) of the second slide rail assembly through the connecting device.  The connecting device comprises a base (78) having a longitudinal body that has a first end and a second end.  There is an engaging member (80) having an engaging part (96), wherein the engaging part is located adjacent to the first end of the base, and the engaging part of the engaging 
	 There is an operating member (52) having an operating part (the part grasped by a user… see paragraphs 58 and 59) and a guiding part (the part that rotates 94 and 96… see paragraphs 58 and 59), wherein the operating part is located adjacent to the second end of the base.  The operating member is configured to be operated through the operating part to move from a first position to a second position, and the guiding part is configured to guide the engaging member in response to movement of the operating member, in order to move the engaging part of the engaging member away from the engaging position to detach the supporting frame from the third rail.
	Regarding claim 12, there is a supporting member (46) that has a first part (62) and a second part (64) substantially perpendicularly connected to the first part, wherein the supporting frame is connected to the first part of the supporting member, and the base of the connecting device is connected to the second part of the supporting member.
	Regarding claim 13, the engaging member further comprises a first engaging section (at 94), a second engaging section (at 88), an elastic part (94) and a middle part (at 86) connected between the first engaging section and the second engaging section.  The engaging part (96) is arranged on the first engaging section, the elastic part (94) is connected between the engaging part and the middle part, the middle part is connected to the base of the connecting device (at 82), and the base of the connecting device has an opening (84) corresponding to the second engaging section of the engaging member.

Allowable Subject Matter
Claims 4-10 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0158646 to Chen et al.
US 2020/0060040 to Chen et al.	US 2016/0215904 to Chen et al.	US 10292301 to Chen et al.
US 2019/0053396 to Chen et al.
The above prior art discloses various cable management assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819.  The examiner can normally be reached on Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632